                  Case 1:19-cv-08324-DLC Document 1-21 Filed 09/06/19 Page 1 of 5


  From:    Hutcheson, Kelly Kelly.Hutcheson@wmchealth.org
Subject:   Fwd: Action Needed: New York Medical College - GraphPad Software Inc, Purcha [CAS [CASE#876531]
   Date:   May 15, 2018 at 9:44 AM
     To:   amro.ali9@icloud.com


       Is this something that you could make use of?

       Kelly A. Hutcheson, M.D., MBA

       Begin forwarded message:

       From: "Paredes, Ernesto" <Ernesto_Paredes@NYMC.EDU<mailto:Ernesto_Paredes@NYMC.EDU>>
       Date: May 15, 2018 at 9:03:33 AM EDT
       To: "Pisciotta, Steven" <Steven_Pisciotta@nymc.edu<mailto:Steven_Pisciotta@nymc.edu>>, "Killian, Claudette"
       <Claudette_Killian@nymc.edu<mailto:Claudette_Killian@nymc.edu>>
       Cc: "Reynolds, Padraic" <Paddy_Reynolds@nymc.edu<mailto:Paddy_Reynolds@nymc.edu>>, "Hutcheson, Kelly"
       <Kelly.Hutcheson@wmchealth.org<mailto:Kelly.Hutcheson@wmchealth.org>>
       Subject: RE: Action Needed: New York Medical College - GraphPad Software Inc, Purcha [CAS [CASE#876531]

       Hi Paddy,

       It has been bought by a credit card already, I have the licenses and I'm just waiting for a list of who wants the license since we got it
       under our account.

       -Ernesto

       -----Original Message-----
       From: Pisciotta, Steven
       Sent: Monday, May 14, 2018 4:55 PM
       To: Paredes, Ernesto; Killian, Claudette
       Cc: Reynolds, Padraic; Hutcheson Kelly A
       Subject: RE: Action Needed: New York Medical College - GraphPad Software Inc, Purcha [CAS [CASE#876531]

       Hi Claudette and Ernesto,

       I just wanted to follow up on this.

       Thanks,
       Steven

       -----Original Message-----
       From: Pisciotta, Steven
       Sent: Friday, May 11, 2018 10:08 AM
       To: Paredes, Ernesto; Killian, Claudette
       Cc: Reynolds, Padraic
       Subject: FW: Action Needed: New York Medical College - GraphPad Software Inc, Purcha [CAS [CASE#876531]

       Hi Claudette and Ernesto,

       Can you please complete this order with the college credit card?

       Thanks,
       Steven

       -----Original Message-----
       From: Hutcheson, Kelly [mailto:Kelly.Hutcheson@wmchealth.org]
       Sent: Thursday, May 10, 2018 1:48 PM
       To: support@graphpad.com<mailto:support@graphpad.com>; Reynolds, Padraic
       Cc: Pisciotta, Steven
       Subject: RE: Action Needed: New York Medical College - GraphPad Software Inc, Purcha [CAS [CASE#876531]

       Steven, can you assist with this payment as we did before?

       Thank you.

       Kelly A. Hutcheson, MD, MBA, FAAO
       Director of Ophthalmology, Westchester Health Network Chairman, Department of Ophthalmology New York Medical College


       -----Original Message-----
       From: support@graphpad.com<mailto:support@graphpad.com> [mailto:support@graphpad.com]
          Case 1:19-cv-08324-DLC Document 1-21 Filed 09/06/19 Page 2 of 5

From: support@graphpad.com<mailto:support@graphpad.com> [mailto:support@graphpad.com]
Sent: Thursday, May 10, 2018 11:22 AM
To: Hutcheson, Kelly; Paddy_Reynolds@nymc.edu<mailto:Paddy_Reynolds@nymc.edu>
Subject: RE: Action Needed: New York Medical College - GraphPad Software Inc, Purcha [CAS [CASE#876531]


Copy of message sent to Claudette_Killian@nymc.edu<mailto:Claudette_Killian@nymc.edu>. Case 876531.

Thank you for your reply. If you would like to pay via phone using a Visa or MasterCard, you can call our office at 858.454.5577
between the hours of 7:30am-3:30pm Pacific, and we'll be happy to process your payment via phone. Please reference your quote
number (38021042) when calling.

Alternately, you can complete a group license purchase online using a Visa, MasterCard, or PayPal at
https://na01.safelinks.protection.outlook.com/?url=https%3A%2F%2Furldefense.proofpoint.com%2Fv2%2Furl%3Fu%3Dhttps-
3A__na01.safelinks.protection.outlook.com_-3Furl-3Dhttp-253A-252F-252Fwww.graphpad.com-252Fhow-2Dto-2Dbuy-252F-26data-
3D02-257C01-257Ckelly.hutcheson-2540wmchealth.org-257C0200538a59504dfa6cf308d5b689c963-
257C04a4e212fbc24cbdacc567389ee10acb-257C0-257C0-257C636615625701116878-26sdata-
3Dme9djajn0VgtBvNfPuRVqBLaWHO-252FrvUdLUcvMsIEFgo-253D-26reserved-
3D0%26d%3DDwIGaQ%26c%3DA51OX6aSaU1ywwq_3bUC2Q%26r%3DeitnHv-
XFLmBtouQ0Uc3l09AOYcGnIlRUX6H_P_i_34%26m%3DQ4pW1wved2-6kXPevPM7KUCJo-
3RBcB9cMALCHrY2rk%26s%3DiZaM6kp73AjdndBRmfNXZTNmeBqo4gP4NFOO4Z4qkGk%26e&data=02%7C01%7Ckelly.hutcheso
n%40wmchealth.org<http://40wmchealth.org>%7Cad11286fddfb4c7c2f8108d5ba644467%7C04a4e212fbc24cbdacc567389ee10acb
%7C0%7C0%7C636619862174753503&sdata=EzU%2FwHLSuwdRLwyvc%2FVsPzb5fP9crQRDOZmYn9bfI4k%3D&reserved=0=.

If you have any questions, please let me know. Thanks!

Kind regards,
Kim
GraphPad Customer Service

cc: kelly.hutcheson@wmchealth.org<mailto:kelly.hutcheson@wmchealth.org>,
Paddy_Reynolds@nymc.edu<mailto:Paddy_Reynolds@nymc.edu>
---------
On 2018-05-10 07:32:02.513 you wrote:

We are not able to revise our payment terms. Let's proceed with a credit card payment.

Regards,

Claudette M. Killian
Assistant Director of Procurement Service-TCUS New York Medical College
40 Sunshine Cottage Rd Valhalla, NY 10595
Phone: 914-594-4696
Fax: 914-594-4968
Email: claudette_killian@nymc.edu<mailto:claudette_killian@nymc.edu>

-----Original Message-----
From: Reynolds, Padraic
Sent: Thursday, May 10, 2018 8:01 AM
To: Killian, Claudette <Claudette_Killian@nymc.edu<mailto:Claudette_Killian@nymc.edu>>
Cc: Hutcheson Kelly A <kelly.hutcheson@wmchealth.org<mailto:kelly.hutcheson@wmchealth.org>>;
support@graphpad.com<mailto:support@graphpad.com>
Subject: FW: Action Needed: New York Medical College - GraphPad Software Inc, Purcha [CASE#876267]
Importance: High

HI Claudette,

See vendors questions below, can we update the payment terms?

Or can Dr. Hutcheson receive the download link from you if you were to purchase with College credit card now?

Please let us know.

Thanks,
Paddy

-----Original Message-----
From: support@graphpad.com<mailto:support@graphpad.com> [mailto:support@graphpad.com]
Sent: Wednesday, May 9, 2018 1:47 PM
To: Reynolds, Padraic <Paddy_Reynolds@nymc.edu<mailto:Paddy_Reynolds@nymc.edu>>
Subject: Action Needed: New York Medical College - GraphPad Software Inc, Purcha [CASE#876267]
        Case 1:19-cv-08324-DLC Document 1-21 Filed 09/06/19 Page 3 of 5


Hello Padraic,

I'm following up to see if you had an update on PO #UP115540. Again, we will need stated Net 30 payment terms listed on the PO.
We do not accept POs with Net 60 terms.

I look forward to hearing from you. Thanks!

Kind regards,
Kim
GraphPad Customer Service

--------- 05/07/2018 15:49 PM
Hello Padraic,

Thank you for sending PO #UP115540. Before we can process your order, we will need you to update the payment terms to Net 30.
We do not accept POs with Net 60 terms.

I look forward to hearing from you. Thanks!

Kind regards,
Kim
GraphPad Customer Service
---------
On 2018-05-07 15:34:04.677 you wrote:

---------- Forwarded message ----------
From: <eProOrders@touro.edu<mailto:eProOrders@touro.edu>>
Date: Mon, May 7, 2018 at 12:00 PM
Subject: New York Medical College - GraphPad Software Inc, Purchase Order:
UP115540
To: info@graphpad.com<mailto:info@graphpad.com>
Cc: padraic_reynolds@nymc.edu<mailto:padraic_reynolds@nymc.edu>


New York Medical College GraphPad Software Inc, Purchase Order UP115540 *Created Date: * 5/7/2018 2:59 PM Supplier Ship To
Bill To GraphPad Software Inc,
7825 Fay Ave.
Suite 230
La Jolla CA 92037
United States
info@graphpad.com<mailto:info@graphpad.com>
Attn: Padraic Reynolds
New York Medical College [NYMC2]
15 Dana Road
BSB
New York Medical College
Valhalla NY 10595
United States
Attn:
New York Medical College [NYMC1]
40 Sunshine Cottage Road
Administration Building
Valhalla NY 10595
United States

Buyer Contact Terms Currency Shipping
Padraic Reynolds
padraic_reynolds@nymc.edu<mailto:padraic_reynolds@nymc.edu>
914-5943677 On Account - Default USD Manual Order Delivery

Delivery Note
https://na01.safelinks.protection.outlook.com/?url=https%3A%2F%2Furldefense.proofpoint.com%2Fv2%2Furl%3Fu%3Dhttps-
3A__na01.safelinks.protection.outlook.com_-3Furl-3Dhttps-253A-252F-252Furldefense.proofpoint.com-252Fv2-252Furl-253Fu-
253Dhttps-2D3A-5F-5Fwww.graphpad.com-5Fecommerce-5F-2526d-253DDwICaQ-2526c-253DA51OX6aSaU1ywwq-5F3bUC2Q-
2526r-253DuHLsA4W5Cux-2DJoIWFw5-2DhwKOmDVMakmPEItO6pq9kgQ-2526m-253DqbVfXthRBaer0QoGYWdD-5FhNW8iE-
5F3QqQT7A6K7iiRyk-2526s-253DBeuITKJiR9QNnkEPivnVVzDZjZa-5FefbYmHJUubmoTt4-2526e-26data-3D02-257C01-
257Ckelly.hutcheson-2540wmchealth.org-257C0200538a59504dfa6cf308d5b689c963-257C04a4e212fbc24cbdacc567389ee10acb-
257C0-257C0-257C636615625701116878-26sdata-3D2w-252FdgN-252FwMJsAc-252B6yhSpQmCwbPbzJwpSYGQU5S9R2nss-
253D-26reserved-3D0-3D%26d%3DDwIGaQ%26c%3DA51OX6aSaU1ywwq_3bUC2Q%26r%3DeitnHv-
XFLmBtouQ0Uc3l09AOYcGnIlRUX6H_P_i_34%26m%3DQ4pW1wved2-6kXPevPM7KUCJo-3RBcB9cMALCHrY2rk%26s%3DyFx8-
YAWGf2K2KjX0gxNKbvqZHmwDXnVl9HYYYIIoqg%26e&data=02%7C01%7Ckelly.hutcheson%40wmchealth.org%7Cad11286fddfb4c
        Case 1:19-cv-08324-DLC Document 1-21 Filed 09/06/19 Page 4 of 5

YAWGf2K2KjX0gxNKbvqZHmwDXnVl9HYYYIIoqg%26e&data=02%7C01%7Ckelly.hutcheson%40wmchealth.org%7Cad11286fddfb4c
7c2f8108d5ba644467%7C04a4e212fbc24cbdacc567389ee10acb%7C0%7C0%7C636619862174753503&sdata=%2FM7P4U%2F2fE
GhHr601R4YJasYT7mQiqOkf%2Fu66WAEe0s%3D&reserved=0=

Line Item Qty Price Total
1
*GraphPad Prism Subscription 5 activations, Expires on May 01, 2019 Windows and/or Mac Download Academic use only*
*Notes:* Order online https://na01.safelinks.protection.outlook.com/?
url=https%3A%2F%2Furldefense.proofpoint.com%2Fv2%2Furl%3Fu%3Dhttps-3A__na01.safelinks.protection.outlook.com_-3Furl-
3Dhttps-253A-252F-252Furldefense.proofpoint.com-252Fv2-252Furl-253Fu-253Dhttps-2D3A-5F-5Fwww.graphpad.com-
5Fecommerce-5F-2526d-253DDwICaQ-2526c-253DA51OX6aSaU1ywwq-5F3bUC2Q-2526r-253DuHLsA4W5Cux-2DJoIWFw5-
2DhwKOmDVMakmPEItO6pq9kgQ-2526m-253DqbVfXthRBaer0QoGYWdD-5FhNW8iE-5F3QqQT7A6K7iiRyk-2526s-
253DBeuITKJiR9QNnkEPivnVVzDZjZa-5FefbYmHJUubmoTt4-2526e-26data-3D02-257C01-257Ckelly.hutcheson-
2540wmchealth.org-257C0200538a59504dfa6cf308d5b689c963-257C04a4e212fbc24cbdacc567389ee10acb-257C0-257C0-
257C636615625701116878-26sdata-3D2w-252FdgN-252FwMJsAc-252B6yhSpQmCwbPbzJwpSYGQU5S9R2nss-253D-26reserved-
3D0-3D%26d%3DDwIGaQ%26c%3DA51OX6aSaU1ywwq_3bUC2Q%26r%3DeitnHv-
XFLmBtouQ0Uc3l09AOYcGnIlRUX6H_P_i_34%26m%3DQ4pW1wved2-6kXPevPM7KUCJo-3RBcB9cMALCHrY2rk%26s%3DyFx8-
YAWGf2K2KjX0gxNKbvqZHmwDXnVl9HYYYIIoqg%26e&data=02%7C01%7Ckelly.hutcheson%40wmchealth.org%7Cad11286fddfb4c
7c2f8108d5ba644467%7C04a4e212fbc24cbdacc567389ee10acb%7C0%7C0%7C636619862174753503&sdata=%2FM7P4U%2F2fE
GhHr601R4YJasYT7mQiqOkf%2Fu66WAEe0s%3D&reserved=0=
1 $675.00 / Each $675.00
Subtotal $675.00
Shipping $0.00
Tax $0.00
TOTAL $675.00
This Purchase Order was issued under the following Terms and Conditions https://na01.safelinks.protection.outlook.com/?
url=https%3A%2F%2Furldefense.proofpoint.com%2Fv2%2Furl%3Fu%3Dhttps-3A__na01.safelinks.protection.outlook.com_-3Furl-
3Dhttps-253A-252F-252Furldefense.proofpoint.com-252Fv2-252Furl-253Fu-253Dhttps-2D3A-5F-5Ftouro.box.com-5Fv-
5Funimarkettermsandconditions-2526d-253DDwICaQ-2526c-253DA51OX6aSaU1ywwq-5F3bUC2Q-2526r-253DuHLsA4W5Cux-
2DJoIWFw5-2DhwKOmDVMakmPEItO6pq9kgQ-2526m-253DqbVfXthRBaer0QoGYWdD-5FhNW8iE-5F3QqQT7A6K7iiRyk-2526s-
253DzofZVvzjkF-5FBWMJ-2D-5FL2f18bnCmb-2DI3-2D-5FtVXbBedC9uo-2526e-26data-3D02-257C01-257Ckelly.hutcheson-
2540wmchealth.org-257C0200538a59504dfa6cf308d5b689c963-257C04a4e212fbc24cbdacc567389ee10acb-257C0-257C0-
257C636615625701116878-26sdata-3DfcT8BVZZ3jhD51i-252Bxm6bEKVp7zVoJ0dWforpgurTznc-253D-26reserved-3D0-
3D%26d%3DDwIGaQ%26c%3DA51OX6aSaU1ywwq_3bUC2Q%26r%3DeitnHv-
XFLmBtouQ0Uc3l09AOYcGnIlRUX6H_P_i_34%26m%3DQ4pW1wved2-6kXPevPM7KUCJo-
3RBcB9cMALCHrY2rk%26s%3D60b_Ro-k9qfvijo3pT-477xvmRdlg43q-
0KzNS4qygk%26e&data=02%7C01%7Ckelly.hutcheson%40wmchealth.org%7Cad11286fddfb4c7c2f8108d5ba644467%7C04a4e212f
bc24cbdacc567389ee10acb%7C0%7C0%7C636619862174753503&sdata=gC4u57kQh2IW20Ei7unttfqTL0sKGcPnfPYVi%2F4H1sM
%3D&reserved=0=
The link above contains the full terms and conditions which you agree to by accepting this PO and delivering goods or performing
services.
For prompt payment please ensure the invoices is sent to the proper Accounts Payable as listed on this PO. The document must
clearly show the PO number.
[image: Unimarket]


[attachments: GraphPad Software 675 estimate.pdf ]


[CC: Hutcheson Kelly A <kelly.hutcheson@wmchealth.org<mailto:kelly.hutcheson@wmchealth.org>>,
"support@graphpad.com<mailto:support@graphpad.com>"
<support@graphpad.com<mailto:support@graphpad.com>>]
Attention WMCHealth users: Do not open attachments or click on links contained in emails from unexpected sources or unknown
senders.
Attention WMCHealth users: Do not open attachments or click on links contained in emails from unexpected sources or unknown
senders.
Case 1:19-cv-08324-DLC Document 1-21 Filed 09/06/19 Page 5 of 5
